DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-7 are objected to and appear to be a literal translation into English from a foreign document.   
For claim 1 at lines 14-17, the interpretation for the language used involves a specific location associated with a geometric structure that is a cylinder which is interpreted as having one of a hollow or solid body having straight parallel sides with a circular or oval cross section.  In this case, in claim 1 at lines 4-5, the limitation “a cylindrical dust collection electrode opened upward and downward” is interpreted as a cylinder with a hollow body (i.e., opened) having the straight parallel sides (i.e., upward and downward) and a circular section (i.e., central position).  The interpretation is also applicable for similar recitations for claim 2.   
Therefore, the claims are interpreted on the merit as follows:

1.  An air cleaner comprising a drone that a plurality of propellers that take in air from above and exhaust air below are disposed around a main body unit having a control unit that controls flying operations, and floats by propulsion of the plurality of propellers; and a dust collector having a cylindrical dust collection electrode opened upward and downward and an electric discharge electrode disposed in an approximately central site of the cylindrical dust collection electrode for application of a high voltage between the cylindrical dust collection electrode and the electric discharge electrode such that electric discharge occurs at a tip end portion of the electric discharge electrode to electrically charge and collect dust particles in the air that have flowed into the cylindrical dust collection electrode, 
wherein the dust collector is assembled to the drone such that the electric discharge electrode is positioned at approximately [[the]] centered above the drone, and
the position where the cylindrical dust collection electrode is arranged in the dust collector is set such that the central position in the height direction of the cylindrical dust collection electrode is equal to or higher than the position of the rotational plane of the plurality of propellers, and [[the]] a lower end position of the cylindrical dust collection electrode is equal to or lower than [[the]] a position of an upper vicinity of the rotational plane of the plurality of propellers, 
so that air can be taken into the dust collection electrode by rotational forces of the plurality of propellers.

2.  An air cleaner comprising a drone that a plurality of propellers that take in air from above and exhaust air below are disposed around a main body unit having a control unit that controls flying operations and floats by propulsion of the plurality of propellers; and a dust collector having a cylindrical dust collection electrode opened upward and downward and an electric discharge electrode disposed in an approximately central site of the cylindrical dust collection electrode for application of a high voltage between the cylindrical dust collection electrode and the electric discharge electrode such that electric discharge occurs at a tip end portion of the electric discharge electrode to electrically charge and collect dust particles in the air that have flowed into the cylindrical dust collection electrode, 
wherein the dust collector is disposed for each of at least one of the plurality of propellers, the dust collector is assembled onto each propeller of the drone such that the electric discharge electrode is positioned at approximately the center above each propeller, and
the position where the cylindrical dust collection electrode is arranged in the dust collector is set such that the central position in the height direction of the cylindrical dust collection electrode is equal to or higher than the position of the rotational plane of each propeller, and [[the]] a lower end position of the cylindrical dust collection electrode is equal to or lower than [[the]] a position of an upper vicinity of the rotational plane of each propeller, 
so that air can be taken into the cylindrical dust collection electrode by a rotational force of each propeller.

3.  The air cleaner according to claim 1, wherein the cylindrical dust collection electrode in the dust collector has a plurality of holes for surrounding air to flow therethrough.

4.  The air cleaner according to claim 1, wherein the cylindrical dust collection electrode in the dust collector is set such that [[the]] an upper opening has a diameter greater than that of [[the]] a lower opening.

5.  The air cleaner according to claim 1, wherein the dust collector is assembled detachably onto the drone.

6.  The air cleaner according to claim 1, wherein the cylindrical dust collection electrode in the dust collector is set to have a maximum diameter of 10 cm or more and a height of 2.5 cm or more.

7.  The air cleaner according to claim 1, wherein an aluminum deposited film or a vinyl chloride sheet is provided on the inner surface of the cylindrical dust collection electrode in the dust collector.
Appropriate correction is required.  
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1 and 2, the closest prior art of record is considered to be US 10,737,277 and is analogist art.  US 10,737,277 teaches an air cleaner comprising a drone having a plurality of propellers around a main body and a dust collector.  However, US 10,737,277 fails to teach or fairly suggest the dust collector having a cylindrical dust collection electrode opened upward and downward and an electric discharge electrode disposed in an approximately central site of the cylindrical dust collection electrode.  Additionally, it would not have been obvious to one of ordinary skill in the art at the effective filing date to modify the dust collector of the prior art because none of the prior art of record suggests a motivation for such modification.  As such, claims 1 and  2 are allowable over US 10,737,277, and claims 3-7 that depend from claim 1 are also allowable.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
This application is in condition for allowance except for the following formal matters: 
See Claims Objections Section above.  Appropriate correction is required.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        June 13, 2022